Exhibit 10.1

FOURTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AGREEMENT, made this    5     day of     March    , 2007, by and between
C-COR Incorporated, a Pennsylvania Business Corporation with its principal place
of business at 60 Decibel Road, State College, Pennsylvania (“Corporation”),

-AND-

DAVID A. WOODLE, an individual, of 429 Brandywine Drive, State College,
Pennsylvania 16801 (“Employee”).

BACKGROUND

A. Employee has been employed by Corporation since July 20, 1998. Employee now
serves as Corporation’s Chairman, President and Chief Executive Officer.

B. Corporation and Employee entered into an Amended and Restated Employment
Agreement on September 14, 1999 and an Amendment to Employment Agreement on
January 18, 2000 (the “Employment Contracts”).

C. On June 18, 2002, Corporation and Employee entered into a Second Amended and
Restated Employment Agreement making amendments to the Employment Contracts and
an Amended and Restated Change of Control Agreement.

D. On November 13, 2002, Corporation and Employee entered into a First Amendment
to the Amended and Restated Change of Control Agreement.

E. On June 15, 2003, Corporation and Employee entered into a Third Amended and
Restated Employment Agreement making amendments to the Second Amended and
Restated Employment Agreement.

F. Corporation and Employee desire to consolidate the documents referred to in
Background Sections D and E above into this Fourth Amended and Restated
Employment Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
intending to be legally bound thereby, the parties hereto agree as follows:

SECTION I

Description of Employment

1.01. Employment and Term. This Agreement shall be effective as of 5 March 2007
_ (the “Effective Date”) and shall continue for a two year rolling term which
rolling term shall be automatically extended so that the remaining term of this
Agreement on any date after the Effective Date is always at least two years.

1.02. Capacity. During the balance of the Term, Employee shall serve as
Corporation’s Chairman, Chief Executive Officer and President, or in such other
offices or capacities as shall be determined by Corporation’s Board of
Directors. Further, if elected by Corporation’s shareholders, Employee shall,
without additional compensation therefore, serve as a member of Corporation’s
Board of Directors.

1.03. Time and Efforts. During the Term, Employee shall diligently and
conscientiously devote his best efforts and his full time and attention to the
discharge of his duties as Chairman, Chief Executive Officer and President and
of such other duties as may be determined by the Board of Directors of
Corporation. Employee acknowledges that during the period of his employment
pursuant to this Agreement as the Chairman, Chief Executive Officer and
President of Corporation, he will not have any other employment or business
affiliations without the prior approval of the Board of Directors of
Corporation.

SECTION II

Compensation

2.01. Salary. During the period of Employee’s employment hereunder as Chairman,
Chief Executive Officer and President (irrespective of such other offices or
titles as may be held by Employee) the Corporation shall pay to Employee a
salary at an annual rate of Five Hundred Thousand and 00/100 ($500,000.00)
Dollars effective January 1, 2007, payable bi-weekly, for services rendered. The
amount of Employee’s salary shall be reviewed annually by the Compensation
Committee of the Board of Directors and may be adjusted as determined by the
committee.

 

- 2 -



--------------------------------------------------------------------------------

2.02. Business Expenses. Employee shall be reimbursed by Corporation for all
reasonable expenses incurred in carrying out his employment duties or in
otherwise promoting the business of Corporation by presenting to the designated
officer of Corporation an itemized expense account report with receipts
attached.

2.03. Incentive Compensation. During the Term, Corporation shall include
Employee as a participant under Corporation’s “Profit Incentive Plan.” Employee
will be entitled to such awards as are declared from time to time by the Board
of Directors under the terms of the “Profit Incentive Plan,” or other such
incentive plans that the Board may approve.

2.04. Additional Retirement Benefit. Employee shall receive an annual additional
retirement benefit of Fifty Thousand and 00/100 ($50,000.00) Dollars commencing
at Employee’s “retirement,” as defined below and continuing until Employee’s
death. For this purpose “retirement” shall have the same definition as under the
C-COR Incorporated Amended and Restated Incentive Plan originally approved by
the Board of Directors on April 29, 1998.

2.05. Life Insurance Coverage. Corporation will provide to Employee group term
life insurance in a face amount equal to three times the Employee’s salary.
Changes in life insurance coverage will occur at the same time Employee’s salary
is changed pursuant to Section 2.01 hereof.

2.06. Automobile Allowance. During the Term, Corporation shall pay Employee, on
or about the first of each month, a monthly allowance of Eight Hundred and
00/100 ($800.00) Dollars to be used to defray Employee’s automobile expenses.

2.07. Financial and Tax Planning Reimbursement. Corporation agrees to reimburse
Employee for expenses incurred in his personal financial and tax planning up to
an amount not exceeding One Thousand Five Hundred and 00/100 ($1,500.00) Dollars
per year during the Term of this Agreement.

2.08. Other Benefit Plans. Employee shall also be eligible to participate in
Corporation’s other fringe benefit plans, including both those plans presently
existing and those which may in the future be adopted, in accordance with the
terms and provisions of such plans.

 

- 3 -



--------------------------------------------------------------------------------

2.09. Vacation. Employee shall be entitled to a reasonable amount of vacation
but not less than three (3) weeks per year.

2.10. Club Memberships. Corporation agrees to reimburse Employee for annual fees
he is required to pay as a condition of membership at the Centre Hills Country
Club during the Term of this Agreement.

2.11. Physical Examination. Corporation agrees to reimburse Employee for the
expense of an annual physical examination by a physician selected by Employee.

SECTION III

Termination

3.01. Termination Upon Death. If Employee dies during the term of this
Agreement, this Agreement shall terminate as of the date of Employee’s death.

3.02. Termination Upon Disability. If during the term of this Agreement,
Employee becomes disabled, whether totally or partially, so that he is unable
substantially to perform his services required by this Agreement to be rendered
by him for a period or periods aggregating three months during any 12-month
period, the Corporation may at any time after the last day of the three
consecutive months of disability or the day on which the shorter periods of
disability equal an aggregate of three months, by 30 days’ written notice to
Employee, terminate this Agreement and the Employee’s employment hereunder.
Nothing in this Section 3.02 shall be deemed to extend the term of this
Agreement or of the Employee’s employment hereunder.

3.03. Termination For Cause. If the Board of Directors of the Corporation
determines that Employee has neglected his duties hereunder, has performed such
duties negligently, is guilty of misconduct in connection with performance of
his duties hereunder, or has breached in any material respect any affirmative or
negative covenant or undertaking hereunder, or if Employee is convicted of any
serious crime or offense, or fails or refuses to comply with the oral or written
policies or directives of the Corporation’s Board of Directors (unless such
instructions represent an illegal act), the Corporation may at any time
thereafter (i) by written notice to Employee, terminate Employee’s right to
enter the Corporation’s premises, and such termination shall be effective as of
the date notice is given and (ii) by 30 days’ written notice to Employee,
terminate this Agreement and the term of Employee’s employment hereunder, and
Employee shall have no right to receive any monetary compensation or benefit
hereunder in respect of any period after the effective date of such notice.

 

- 4 -



--------------------------------------------------------------------------------

3.04. Termination at Discretion Of Corporation. If the Board of Directors of the
Corporation determines in the reasonable exercise of its discretion that, for
reasons other than those specified in Section 3.03 hereof, termination of
Employee’s employment hereunder is in the best interests of the Corporation, the
Corporation may, at any time thereafter, (i) terminate Employee’s right to enter
the premises of the Corporation by giving notice of such termination, and such
notice shall be effective as of the date notice is given and (ii) by 30 days’
written notice to Employee terminate this Agreement and the term of the
Employee’s employment hereunder, and Employee thereafter shall have only such
rights to receive monetary compensation or benefits hereunder in respect of any
period after the effective date of termination as are provided in Section 3.05
hereof.

3.05. Compensation On Termination.

(a) If the term of Employee’s employment hereunder is terminated pursuant to
Sections 3.02 or 3.04 hereof, Employee shall be entitled to receive all
compensation accrued and unpaid up to the effective date of termination, plus
additional compensation in an amount equal to twenty-four (24) months of
compensation at the annual salary rate then in effect plus any retirement
benefits detailed in Section 2.04 if, at the time of termination, Employee meets
the eligibility requirements outlined in Section 2.04. In the case of
termination pursuant to said Section 3.02, the amount which Employee is entitled
to receive under the terms of the Corporation’s long-term disability insurance
policy for key executives as and if in effect at the time of termination will be
deducted from any payments defined in this Section 3.05. In addition, if any
Profit Incentive Plan (“PIP”) payment (or other similar incentive plan) is
approved by the Board of Directors at the end of the fiscal year, the Employee
will be entitled to a pro-rated payment based upon the period of employment
during that fiscal year and consistent with the PIP document. Any payments made
pursuant to this Section 3.05 shall be reduced by such amounts as are required
by law to be withheld or deducted.

(b) Except as provided in Section VII hereunder, the compensation rights
provided for Employee in this Section 3.05 shall be Employee’s sole and
exclusive remedies in the event of a breach of this Agreement by the
Corporation, and Employee shall not be entitled to any other compensation,
damages or relief.

 

- 5 -



--------------------------------------------------------------------------------

SECTION IV

Intellectual Property

4.01. Disclosure. Employee agrees to promptly and fully disclose to Corporation
all inventions, improvements, original works of authorship, formulas, processes,
computer programs, techniques, know-how and data (hereinafter collectively
referred to as “Inventions”), whether or not patentable or copyrightable, made
or conceived or first reduced to practice or learned by Employee either alone or
jointly with others, whether during Employee’s regular hours of employment and
directly or indirectly relating to or capable of being used for the benefit of
Corporation’s business. Employee agrees, without compensation additional to that
provided for in Section II of this Agreement, to assign all rights in and to
such Inventions to Corporation and to execute, at Corporation’s request,
appropriate documents effectuating such assignments.

4.02. Maintenance of Records. Employee agrees to maintain accurate and current
written records of all such Inventions, in the form of notes, sketches,
drawings, or reports which shall be and will remain the property of and be
available to Corporation at all times.

4.03. Provision of Assistance. Employee agrees, upon Corporation’s request,
during and after the Term of employment set forth herein, to assist Corporation,
its attorneys, and nominees at its or their expense in preparing and prosecuting
applications for letters patent on Inventions created by him and applications to
register copyrights on inventions created by him providing, however, that time
actually spent by Employee at such work after termination of employment, at
Corporation’s request, shall be paid for by Corporation at a reasonable rate,
and that necessary expenses incurred by Employee in connection with Employee’s
duties under this paragraph shall be paid by Corporation.

4.04. Previous Inventions. Employee expressly retains an interest in and title
to Inventions patented or unpatented which Employee conceived prior to his Term
of employment with Corporation.

4.05. Term of Obligations. Employee’s termination of employment by Corporation
under this Agreement shall not affect the obligations imposed on Employee by
Paragraphs 4.01, 4.02 and 4.03 and such obligations shall be binding on
Employee’s heirs, executors and administrators.

 

- 6 -



--------------------------------------------------------------------------------

SECTION V

Confidentiality and Noncompetition

5.01. Confidentiality. Employee agrees, during and after his term of employment
hereunder, without the prior written consent of Corporation, not to disclose to
any person other than Corporation, by publication or otherwise, or use for his
own benefit, any confidential information of Corporation or any Inventions,
whether conceived in whole or in part by Employee or by others. Employee’s duty
under this paragraph includes but is not limited to the nondisclosure of trade
secrets or confidential information, knowledge or data of Corporation which he
may obtain during the course of his employment relating to Corporation’s
business, technical or otherwise, including but not limited to manufacturing
methods, processes, techniques, products, engineering development products,
computer programs, customer lists, machines, research, compositions, inventions
or discoveries. Employee agrees that upon leaving the employ of Corporation, he
will not take with him any original or copy of documents, or records relating to
the foregoing matters, without the written consent of Corporation. This Section
does not apply to any Inventions described in Section 4.04 above.

5.02. Noncompetition. In consideration of Employee’s employment, Employee agrees
that:

(a) In the event Employee is terminated by the Corporation for any reason, for
the duration of his employment by Corporation and for a period of two (2) years
after the termination of his employment, he shall not:

(i) in North America, Central America and South America, Europe, the Middle East
and the Far East, including the Pacific Rim, on behalf of himself or any other
entity or corporation, directly or indirectly, as an employee, agent,
independent contractor, owner, stockholder, partner, officer, director or
otherwise, engage in the business of the manufacture or sale of electronic
equipment for use in cable television or broadband data transmission systems
that is comparable to or in competition with equipment produced by the
Corporation.

 

- 7 -



--------------------------------------------------------------------------------

(ii) call on or solicit, on behalf of himself or on behalf of any other entity
or corporation, any of the customers of Corporation for the purpose of selling
or distributing to any of said customers any product or service comparable to or
competitive with products or services developed, sold and/or distributed by
Corporation or products or services which Corporation may have under development
during the period of time Employee was employed by Corporation (“Corporation’s
Products”); nor will Employee in any way, directly or indirectly, for himself or
on behalf of any other entity or corporation, solicit, divert or take away any
customer of Corporation. For purposes of this Agreement, “customer” shall mean
any person, entity or corporation which has purchased Corporation’s Products, or
has received a price quotation from Corporation for Corporation’s Products, at
any time within the two (2) year period prior to the date of termination of
Employee’s employment.

(iii) Not to enter or attempt to enter into an employment or agency relationship
with any person who, at the time of such entry (or attempted entry), or at the
time of termination of Employee’s service with Corporation, was an officer,
director, employee, principal or agent of Corporation if, but only if, such
employment or agency relationship is with respect to a business in competition
with Corporation.

(iv) Not to induce or attempt to induce any person described in subparagraph
(c) to leave his or her employment, agency, directorship or office with
Corporation to enter into a business in competition with Corporation; and

It is understood by and between the parties to this Agreement that the aforesaid
covenants set forth in this Section 5.02 are essential elements of this
Agreement, and that, but for the agreement of Employee to comply with such
covenants, Corporation would not have agreed to the terms of employment set
forth in this Agreement. Such covenants by Employee shall be construed as
agreements independent of any other provisions in this Agreement. The existence
of any claim or cause of action by Employee against Corporation, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by Corporation of such covenants. In addition to all other legal
remedies available to Corporation for enforcement of the covenants of this
Section 5.02, the parties agree that Corporation shall be entitled to an
injunction by any court of competent jurisdiction to prevent or restrain any
breach or threatened breach

 

- 8 -



--------------------------------------------------------------------------------

hereof. The parties to this Agreement agree that, if any court of competent
jurisdiction determines the specified time period or the specified geographical
area of application, or the definition of Corporation’s Products in such
covenants to be unreasonable, arbitrary or against public policy, then a lesser
time period and/or a smaller geographical area and/or a less encompassing
definition of Corporation’s Products which are determined to be reasonable,
nonarbitrary and not against public policy may be enforced against Employee. The
parties to this Agreement agree and acknowledge that they are familiar with the
present and proposed operations of Corporation and believe that the restrictions
set forth in this Section 5.02 are reasonable with respect to its subject
matter, duration and geographical application. The provisions of this
Section 5.02 may be waived, in part or fully, in writing by Corporation at its
option. These restrictive covenants shall survive the termination of this
Agreement.

SECTION VI

Indemnification for Service as Director and Officer

6.01. Indemnity of Employee. Should Employee serve Corporation as a director or
officer during the Term, Corporation shall hold harmless and indemnify Employee
as a director or officer to the full extent authorized or permitted by the
provisions of the Pennsylvania Business Corporation Law (the “State Statute”),
or by any amendment thereof or other statutory provisions authorizing or
permitting such indemnification which is adopted after the date hereof.

6.02. Maintenance of Insurance and Self-Insurance.

(a) Corporation represents that it presently has in force and effect policies of
Directors and Officers Liability Insurance (“D&O Insurance”) in insurance
companies and amounts as determined from time to time by Corporation (the
“Insurance Policies”). Subject only to the provisions of Section 6.02(b) hereof,
Corporation hereby agrees that, so long as Employee shall serve as a director or
officer of Corporation (or shall continue at the request of Corporation to serve
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise) and thereafter so long as Employee
shall be subject to any possible claim or threatened, pending or completed
action, suit or proceeding, whether civil, criminal or investigative by reason
of the fact that Employee was a director or officer of Corporation (or served in

 

- 9 -



--------------------------------------------------------------------------------

any of said other capacities), Corporation will purchase and maintain in effect
for the benefit of Employee one or more valid, binding and enforceable policy or
policies of D&O Insurance providing, in all respects, coverage at least
comparable to that presently provided pursuant to the Insurance Policies.

(b) Corporation shall not be required to maintain said policy or policies of D&O
Insurance in effect if said insurance is not reasonably available or if, in the
reasonable business judgment of the then directors of Corporation, either
(i) the premium cost for such insurance is substantially disproportionate to the
amount of coverage or (ii) the coverage provided by such insurance is so limited
by exclusions that there is insufficient benefit from such insurance.

(c) In the event Corporation does not purchase and maintain in effect said
policy or policies of D&O Insurance pursuant to the provisions of
Section 6.02(b) hereof, Corporation agrees to hold harmless and indemnify
Employee to the full extent of the coverage which would otherwise have been
provided for the benefit of Employee pursuant to the Insurance Policies.

6.03. Additional Indemnity. Subject only to the exclusions set forth in
Section 6.04 hereof, Corporation hereby further agrees to hold harmless and
indemnify Employee:

(a) Against any and all expenses (including attorneys’ fees), judgments, fines
and amounts paid in settlement actually and reasonably incurred by Employee in
connection with any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (including an action by
or in the right of the Corporation) to which Employee is, was or at any time
becomes a party, or is threatened to be made a party, by reason of the fact that
Employee is, was or at any time becomes a director, officer, employee or agent
of Corporation, or is or was serving or at any time serves at the request of
Corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise; and

(b) Otherwise to the fullest extent as may be provided to Employee by
Corporation under the non-exclusivity provisions of Section 7-1 of the Bylaws of
Corporation and the State Statute.

 

- 10 -



--------------------------------------------------------------------------------

6.04. Limitations on Additional Indemnity. No indemnity pursuant to Section 6.03
hereof shall be paid by Corporation:

(a) except to the extent the aggregate of losses to be indemnified thereunder
exceeds the sum of One Thousand and 00/100 ($1,000.00) Dollars plus the amount
of such losses for which Employee is indemnified either pursuant to Sections
6.01 or 6.02 hereof or pursuant to any D&O Insurance purchased and maintained by
the Corporation;

(b) in respect to remuneration paid to Employee if it shall be determined by a
final judgment or other final adjudication that such remuneration was in
violation of law;

(c) on account of any suit in which judgment is rendered against Employee for an
accounting of profits made from the purchase or sale by Employee of securities
of Corporation pursuant to the provisions of Section 16(b) of the Securities
Exchange Act of 1934 and amendments thereto or similar provisions of any
federal, state or local statutory law;

(d) on account of Employee’s conduct which is finally adjudged by a court of
competent jurisdiction to have been knowingly fraudulent or deliberately
dishonest or to have constituted willful misconduct or recklessness; and

(e) if a final decision by a court of competent jurisdiction shall determine
that such indemnification is not lawful.

6.05. Continuation of Indemnity. All agreements and obligations of Corporation
contained herein shall continue during the period Employee is a director,
officer, employee or agent of Corporation (or is or was serving at the request
of Corporation as a director, officer, employee or agent of another
corporations, partnership, joint venture, trust or other enterprise) and shall
continue thereafter so long as Employee shall be subject to any possible claim
or threatened, pending or completed action, suit or proceeding, whether civil,
criminal or investigative, by reason of the fact that Employee was a director of
Corporation or serving in any other capacity referred to herein.

6.06. Notification and Defense of Claim. Promptly after receipt by Employee of
notice of the commencement of any action, suit or proceeding, Employee will, if
a claim in respect

 

- 11 -



--------------------------------------------------------------------------------

thereof is to be made against Corporation under this Section VI, notify
Corporation of the commencement thereof; but the omission so to notify
Corporation will not relieve it from any liability which it may have to Employee
otherwise than under this Section VI. With respect to any such action, suit or
proceeding as to which Employee notifies Corporation of the commencement
thereof:

(a) Corporation will be entitled to participate therein at its own expense; and

(b) Except as otherwise provided below, to the extent that it may wish,
Corporation jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel satisfactory to Employee.
After notice from Corporation to Employee of its election so to assume the
defense thereof, Corporation will not be liable to Employee under this Section V
for any legal or other expenses subsequently incurred by Employee in connection
with the defense thereof other than reasonable costs of investigation or as
otherwise provided below. Employee shall have the right to employ Corporation’s
counsel in such action, suit or proceeding but the fees and expenses of such
counsel incurred after notice from Corporation of its assumption of the defense
thereof shall be at the expense of Employee unless (i) the employment of counsel
by Employee has been authorized by Corporation, (ii) Employee shall have
reasonably concluded that there may be a conflict of interest between
Corporation and Employee in the conduct of the defense of such action or
(iii) Corporation shall not in fact have employed counsel to assume the defense
of such action, in each of which cases the fees and expenses of counsel shall be
at the expense of Corporation. Corporation shall not be entitled to assume the
defense of any action, suit or proceeding brought by or on behalf of Corporation
or as to which Employee shall have made the conclusion provided for in
(ii) above.

(c) Corporation shall not be liable to indemnify Employee under this Section V
for any amounts paid in settlement of any action or claims effected without its
written consent. Corporation shall not settle any action or claim in any manner
which would impose any penalty or limitation on Employee with Employee’s written
consent.

 

- 12 -



--------------------------------------------------------------------------------

Neither Corporation nor Employee will unreasonably withhold its or his consent
to any proposed settlement.

6.07. Repayment of Expenses. Employee will reimburse Corporation for all
reasonable expenses paid by Corporation in defending any civil or criminal
action, suit or proceeding against Employee in the event and only to the extent
that it shall be ultimately determined that Employee is not entitled to be
indemnified by Corporation for such expenses under the provisions of the State
Statute, the Bylaws of Corporation, this Section V or otherwise.

6.08. Enforcement.

(a) Corporation expressly confirms and agrees that it has entered into this
Section V and assumed the obligations imposed on Corporation hereby in order to
induce Employee to, if elected, serve as a director of Corporation, and
acknowledges that Employee is relying upon this Section V in agreeing to serve
Corporation in such capacity.

(b) In the event Employee is required to bring any action to enforce rights or
to collect monies due under this Agreement and is successful in such action,
Corporation shall reimburse Employee for all of Employee’s reasonable fees and
expenses in bringing and pursuing such action.

SECTION VII

Change in Control

7.01. Background. Corporation is concerned that upon a possible or threatened
change in control (as defined below), Employee may have concerns about the
continuation of his employment status and responsibilities and may be approached
by others with employment opportunities, and desires to provide Employee some
assurance as to the continuation of his employment status and responsibilities
on a basis consistent with that which he has earned in the event of such
possible or threatened change in control. Further:

 

  •  

Corporation desires to assure that if a possible change in control situation
arises and Employee is involved in deliberations or negotiations in connection
therewith, that Employee will be in a secure position to consider and negotiate
such transaction as objectively as possible and without implied threat to his
financial well-being.

 

- 13 -



--------------------------------------------------------------------------------

  •  

Corporation is concerned about the possible effect on Employee of the
uncertainties created by any proposed change in control of Corporation.

 

  •  

Employee is willing to continue to serve but desires that in the event of such a
change in control he will continue to have the responsibility, status, income,
benefits and perquisites that he received immediately prior to that event.

7.02. Change in Control. The provisions of Sections 7.03, 7.04, and 7.05 of this
Agreement shall become operative upon a change in control of Corporation, as
hereinafter defined. For purposes of this Agreement, a “change in control” shall
be deemed to have occurred if and when:

(a) Subsequent to the date of this Agreement, any person or group of persons
acting in concert shall have acquired ownership of or the right to vote or to
direct the voting of shares of capital stock of Corporation representing 30% or
more of the total voting power of Corporation, or

(b) Corporation shall have merged into or consolidated with another corporation,
or merged another corporation into corporation, on a basis whereby less than 50%
of the total voting power of the surviving corporation is represented by shares
held by former shareholders of Corporation prior to such merger or
consolidation, or

(c) Corporation shall have sold more than 50% of its assets to another
corporation or other entity or person, or

(d) As the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, the
persons who were Directors of Corporation before such transaction cease to
constitute a majority of Directors of Corporation.

7.03. Acceleration of Options Upon Change in Control. In the event of a change
in control (without regard to whether the Employee’s employment is terminated by
reason of the change in control), all outstanding options held by Employee, both
exercisable and non-exercisable, shall be immediately exercisable regardless of
the time the option has been held by Employee and shall remain exercisable until
their original expiration date, subject to applicable requirements of the
Internal Revenue Code (the “Code”).

 

- 14 -



--------------------------------------------------------------------------------

7.04. Termination Within Eighteen (18) Months. In the event that the employment
of Employee with Corporation is terminated involuntarily, other than for Cause
as defined in Section 3.03, within eighteen (18) months after a change in
control occurs:

(a) Employee shall be entitled to receive an amount of cash equal to the sum of
the following amounts:

(i) Three (3) times his annual salary at his rate on the date of termination of
employment (but not less than three (3) times Employee’s annual salary prior to
the change in control); and

(ii) an amount equal to three (3) times the annual amount of Corporation’s
discretionary and matching contributions with respect to Employee’s
Employee-Directed Contributions to the C-COR Incorporated Retirement Savings and
Profit Sharing Plan (the “401(k) Plan”) and deferral and discretionary
contributions to the C-COR Incorporated Supplemental Executive Retirement Plan
(the “SERP”), determined based on the rate(s) of Corporation’s discretionary and
matching contribution(s) and the rate(s) of Employee’s deferral contribution(s)
to the 401(k) Plan and SERP, as applicable, on the date of Employee’s
termination of employment (but not less than such rates as in effect on the date
immediately preceding the change in control). Such amount shall be paid to
Employee in a single sum in cash and shall not be contributed to either the
401(k) Plan or the SERP; and

(iii) if Employee’s employment terminates with Corporation during but before the
last day of a plan year for which Corporation makes an Employer Discretionary
Contribution to the 401(k) Plan, an amount equal to the amount that would have
been contributed as an Employer Discretionary Contribution to the 401(k) Plan
with respect to the Employee, based on his actual compensation for the plan year
taken into account for purposes of the 401(k) Plan, and assuming that he had
satisfied all other requirements (e.g., 1000 hours, employment on the last day
of the plan year) needed to share in the allocation of such contribution. Such
amount will be paid to Employee as soon as practicable after the Corporation’s
Employer Discretionary Contribution for the plan year is paid to the 401(k)
Plan; and

(iv) if Employee’s employment terminates with Corporation prior to acquiring a
100% non-forfeitable interest in, as applicable, his Employer Matching
Contribution Account and Employer Discretionary Contribution Account under the
401(k) Plan and/or his

 

- 15 -



--------------------------------------------------------------------------------

Employer Matching Contribution Account and Employer Discretionary Contribution
Account under the SERP, an amount equal to the fair market value of the
non-vested portion of such account(s) under the 401(k) Plan and the SERP,
determined as of the date Employee terminates employment with Corporation and
including the value of any investment earnings accrued with respect to the
non-vested portion of such account(s) which have accrued but are unallocated as
of such date; provided, however, that if Employee should be re-employed by
Corporation and receive the restoration of the non-vested portion of his
Employer Matching Contribution Account and/or Employer Discretionary
Contribution Account under the 401(k) Plan, then Employee shall be obligated,
within 30 days of Corporation’s demand following such restoration, to repay the
full amount that had been paid to him under this Section 7.04(a)(iv)
representing the fair market value of his non-vested account(s) under the 401(k)
Plan.

(v.) Employee shall be entitled to receive an amount of cash equal to three
(3) times the average of the Profit Incentive Plan or the successor to such plan
(“PIP”) payments of the last three (3) years awarded to him under the PIP of
Corporation pursuant to the terms of such PIP as in effect immediately prior to
such change in control. Such amount will be paid to Employee within ten
(10) days after termination of Employee’s employment.

(b) Employee shall continue for a period of three (3) years from the date of his
termination to be covered at the expense of Corporation by the same or
equivalent health, dental, accident, life and disability insurance coverage as
he was enrolled in immediately prior to termination of his employment; provided,
however, that Employee may elect to be paid in cash within thirty (30) days
after termination of his employment an amount equal to Corporation’s cost of
providing such coverage during such period.

(c) On the date of termination, Employee shall become eligible for the benefits
payable under Section 2.04 (Additional Retirement Benefit) of this Agreement and
such benefits shall be paid to Employee in the same manner, amounts and
intervals as if Employee had, on the date of his termination of employment
following a change in control, met the age and service requirements for normal
retirement as defined in Section 2.04 of this Agreement. In the event the
Employee’s benefit from Section 2.04 Additional Retirement Benefit of this
Agreement begins to be paid before normal retirement, it shall not be
actuarially adjusted to reflect its early commencement.

 

- 16 -



--------------------------------------------------------------------------------

7.05. Other Events. If Employee resigns from Corporation within eighteen
(18) months after a change in control due to a “Good Reason”, Employee shall be
entitled to receive all payments and enjoy all of the benefits specified in
Section 7.04 hereof. For purposes of this Agreement, a “Good Reason” shall be if
any one or more of the following events has occurred between the change in
control and Employee’s resignation:

(a) A reduction or alteration in the nature or status of Employee’s authorities,
duties or responsibilities from those in effect immediately prior to the change
in control; or

(b) If the base salary paid by Corporation to Employee is reduced by more than
ten (10%) percent from his salary immediately prior to the change in control; or

(c) If Corporation requires Employee to relocate his principal place of work to
a location more than forty (40) miles from Employee’s former place of work.

7.06. Termination Three (3) Months Prior To Change In Control. If Employee’s
employment is terminated by the Corporation, in accordance with Section 3.04
above, within three (3) months prior to the date of a change in control, and
Employee reasonably demonstrates that such termination or action was at the
request of a third party that has indicated an intention or taken steps
reasonably calculated to effect a change in control, or otherwise arose in
connection with, or in anticipation of, a change in control that has been
threatened or proposed, such termination or action shall be deemed to have
occurred after such change in control, so long as such change in control
actually occurs. After the change in control occurs, Employee shall be entitled
to receive all payments and enjoy all of the benefits specified in Section 7.04
hereof.

7.07. Excise Tax Gross-Up.

(a) Notwithstanding any contrary provision in this Agreement, in the event it
shall be determined that (i) any payment by Corporation to or for the benefit of
Employee pursuant to Sections 7.04, 7.05 of this Agreement, or a portion thereof
(a “Payment”), or (ii) any actual or deemed compensation income to Employee, for
purposes of Section 280G of the Code, resulting from the acceleration of the
exercisability of the Employee’s outstanding options pursuant to Section 7.03 of
the Agreement (“Option Income”), would be subject to the excise tax imposed by
Section 4999 of the Code (relating to excess parachute payments as described in
Section 280G of the Code) (the “Excise Tax”), Employee shall be entitled to
receive from Corporation an additional payment (a “Gross-Up Payment”) in an
amount such that after

 

- 17 -



--------------------------------------------------------------------------------

payment by Employee of all taxes (but not including any interest or penalties
imposed with respect to such taxes), including any Excise Tax, imposed upon the
Gross-Up Payment, Employee retains an amount of the Gross-Up Payment equal to
the Excise Tax imposed upon the Payment and Option Income.

(b) All determinations required to be made under this Section 7.06, including
whether a Gross-Up Payment is required, the amount of such Gross-Up Payment and
amounts relevant to the last sentence of this Section 7.06(b), shall be made by
the firm of independent accountants engaged to audit Corporation’s financial
statements (the “Accounting Firm”) which shall provide its determination (the
“Determination”), together with detailed supporting calculations regarding the
amount of any Gross-Up Payment and any other relevant matter, both to
Corporation and Employee within thirty (30) business days after (i) in the case
of Option Income, the date of the change in control or such later date as such
Option Income is treated as a payment in the nature of compensation for purposes
of Section 280G of the Code, or (ii) the date Employee terminates employment
with the Corporation and is eligible for Payments under Section 7.04 or 7.05 of
this Agreement (or such earlier time as is requested by Corporation). If the
Accounting Firm determines that no Excise Tax is payable by Employee, it shall
furnish Employee with a written statement that such Accounting Firm has
concluded that no Excise Tax is payable (including the reasons therefore) and
that he has substantial authority not to report any Excise Tax on his federal
income tax return. If a Gross-Up Payment is determined to be payable, it shall
be paid to Employee within ten (10) business days after the Determination is
delivered to Corporation. Any determination by the Accounting Firm shall be
binding upon Corporation and Employee with respect to Corporation’s obligation
to pay the Gross-Up Payment, absent manifest error. As a result of uncertainty
in the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that a Gross-Up
Payment not made by Corporation should have been made (an “Underpayment”), or
that a Gross-Up Payment will have been made by Corporation which should not have
been made (an “Overpayment”). In either such event, the Accounting Firm shall
determine the amount of the Underpayment or Overpayment that has occurred. In
the case of an Underpayment, following a final determination by a court or the
Internal Revenue Service that any portion of the Payment or Option Income is
subject to Excise Tax, the amount of such Underpayment shall be promptly

 

- 18 -



--------------------------------------------------------------------------------

paid by Corporation to or for the benefit of Employee. In the case of an
Overpayment, Employee shall, at the direction and expense of Corporation, take
such steps as are reasonably necessary (including the filing of returns and
claims for refund), follow reasonable instructions from, and procedures
established by, Corporation, and otherwise reasonably cooperate with Corporation
to correct such Overpayment; provided, however, that (i) Employee shall not in
any event be obligated to return to Corporation an amount greater than the net
after-tax portion of the Overpayment that he has retained or has recovered as a
refund from the applicable taxing authorities and (ii) this provision shall be
interpreted in a manner consistent with the intent of Section 7.06(a), which is
to make Employee whole, on an after-tax basis, from the application of the
Excise Tax, it being understood that the correction of an Overpayment may result
in Employee repaying to Corporation an amount which is less than the
Overpayment.

7.08. Agreements Not Exclusive. The specific agreements referred to in this
Section VII are not intended to exclude Employee’s participation in other
benefits available to executive personnel generally or to preclude other
compensation benefits as may be authorized by the Board of Directors of
Corporation at any time and shall be in addition to such compensation and
benefits.

7.09. Enforcement Costs. Corporation is aware that upon the occurrence of a
change in control, the Board of Directors or a shareholder of Corporation may
then cause or attempt to cause Corporation to institute, or may institute,
litigation seeking to have this Section VII declared unenforceable, or may take,
or attempt to take, other action to deny Employee the benefits intended under
this Section VII. In these circumstances, the purpose of this Section VII could
be frustrated. It is the intent of Corporation that Employee not be required to
incur the expenses associated with the enforcement of his rights under this
Section VII by litigation or other legal action because the cost and expense
thereof would substantially detract from the benefits extended to Employee
hereunder, nor be bound to negotiate any settlement of his rights hereunder
under threat of incurring such expenses. Accordingly, if following a change in
control, it should appear to Employee that Corporation has failed to comply with
any of its obligations under this Section VII or in the event that Corporation
or any other person takes any action to declare this Agreement void or
unenforceable, or institutes any litigation or other legal action designed to
deny, diminish or to recover from Employee the benefits intended to be provided
to

 

- 19 -



--------------------------------------------------------------------------------

Employee hereunder and that Employee has complied with all reasonable
obligations related to Employee’s employment with Corporation, Corporation
irrevocably authorizes Employee from time-to-time to retain counsel of his
choice at the direct expense and liability of Corporation as provided in this
Section 7.08 to represent Employee in connection with the initiation or defense
of any litigation or other legal action, whether by or against Corporation or
any director, officer, shareholder or other person affiliated with Corporation,
in any jurisdiction. Notwithstanding any existing or prior attorney-client
relationship between Corporation and such counsel, the Corporation irrevocably
consents to Employee entering into an attorney-client relationship with such
counsel, and in that connection Corporation and Employee agree that a
confidential relationship shall exist between Employee and such counsel. The
reasonable fees and expenses of counsel selected from time-to-time by Employee
as hereinabove provided shall be paid or reimbursed to Employee by Corporation
on a regular, periodic basis upon presentation by Employee of a statement or
statements prepared by such counsel in accordance with its customary practices
up to a maximum aggregate amount of $500,000, said amount to be “grossed up” to
cover federal and state income taxes. The amount of the gross up shall be
calculated in accordance with the following formula: A/ (1-R), where A is the
amount of legal fees and R is the combined highest marginal tax rate applicable
to Employee in the tax year that the payment is made.

7.10. No Set-Off. Corporation shall not be entitled to set-off against the
amount payable to Employee any amounts earned by Employee in other employment
after termination of his employment with Corporation, or any amounts which might
have been earned by Employee in other employment had he sought other employment.
The amounts payable to Employee under this Section VII shall not be treated as
damages but as severance compensation to which Employee is entitled by reason of
termination of his employment in the circumstances contemplated by this
Agreement. However, a set-off may be taken by Corporation against the amounts
payable to Employee for expenses covering the same or equivalent hospital,
medical, accident, and disability insurance coverage as set forth in
Section 7.04(c) of this Section VII if such benefits are paid for Employee by a
new employer after Employee’s termination of employment by Corporation under
Section 7.04 hereof or after Employee’s resignation under Section 7.05 hereof.

 

- 20 -



--------------------------------------------------------------------------------

7.11. Successors and Assigns. The provisions of this Section VII shall be
binding upon and inure to the benefit of Corporation and its successors and
assigns, and shall be binding upon and inure the benefit of Employee and his
legal representatives, heirs, and assigns. Corporation shall require any
successor or surviving entity in any change in control (“Successor”), by
agreement in form and substance satisfactory to Employee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that Corporation would be required to perform if no such succession had taken
place. Regardless of whether such agreement is executed, this Agreement shall be
binding upon any Successor in accordance with the operation of law and such
Successor shall be deemed “Corporation” for purposes of this Agreement. This
Agreement shall inure to the benefit of and be enforceable by Employee and his
personal or legal representative, executors, administrators, successors, heirs,
distributes, devisees and legatees.

SECTION VIII

Miscellaneous

8.01. Use of Name. Employee agrees to allow Corporation to have his name or
picture used by Corporation for advertising or trade purposes during the Term of
this Agreement.

8.02. Binding Effect. This Agreement shall inure to the benefit of and be
binding upon Employee and upon Corporation, their successors and assigns,
including, without limitation, any person, partnership, company or corporation
which may acquire substantially all of Corporation’s assets or business or into
which Corporation may be consolidated, merged or otherwise combined.

8.03. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania.

8.04. Legal Construction. In the event any one or more of the provisions
contained in this Agreement shall for any reason beheld invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision thereof and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.

 

- 21 -



--------------------------------------------------------------------------------

8.05. Amendment. No amendment, modification or alteration of the terms hereof
shall be binding unless the same be in writing, dated subsequent to the date
hereof and duly executed by the parties hereto.

8.06. Integration. This Agreement constitutes the entire understanding and
agreement between Corporation and Employee with regard to the subject matter
hereof and supersedes all other agreements and understandings between
Corporation and Employee.

8.07. Severability. In the event that any section, clause or other provision of
this Agreement shall be determined to be invalid or unenforceable in any
jurisdiction for any reason, such section, clause or other provision shall be
enforceable in any other jurisdiction in which valid and enforceable and, in any
event, the remaining sections, clauses and other provisions of this Agreement
shall be unaffected and shall remain in full force and effect to the fullest
extent permitted by law.

8.08. Headings. The headings used in this Agreement are for ease of reference
only and are not intended to affect the meaning or interpretation of any of the
terms hereof.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

- 22 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement with the
intent to be legally bound thereby on the day and year first above written.

 

  CORPORATION: C-COR Incorporated     By:  

/s/ John J. Omlor

  Print Name:   John J. Omlor   Title:   Lead Director, C-COR Inc.   EMPLOYEE:  

/s/ David W. Woodle

  DAVID A. WOODLE

- 23 -